Title: From George Washington to the Earl of Buchan, 1 May 1792
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)



My Lord,
Philadelphia May 1st 1792.

I should have had the honor of acknowledging sooner the receipt of your letter of the 28th of June last, had I not concluded to defer doing it ’till I could announce to you the transmission of my portrait, which has been just finished by Mr Robinson (of New York) who has also undertaken to forward it. The manner of the execution does no discredit, I am told, to the Artist; of whose skill favorable mention had been made to me. I was further induced to entrust the execution to Mr Robinson from his having informed me that he had drawn others for your Lordship and knew the size which would best suit your collection.
I accept with sensibility and with satisfaction, the significant present of the Box which accompanied your Lordships letter.

In yielding the tribute due from every lover of mankind to the patriotic and heroic virtues, of which it is commemorative, I estimate, as I ought, the additional value, which it derives from the hand that sent it; and my obligation for the sentiments that induced the transfer.
I will, however ask, that you will exempt me from a compliance with the request relating to its eventual destination. In an attempt to execute your wish in this particular, I should feel embarrassment from a just comparison of relative pretensions, and should fear to risk injustice by so marked a preferenc⟨e⟩. With sentiments of the truest esteem & consideration I remain, Your Lordships Most Obedient Servan⟨t⟩

Go: Washington

